SHIVERS, Chief Judge.
Appellant, Donald Richard Bozeman, appeals the trial court’s denial of his motion for judgment of acquittal and its imposition of $1,775 in court costs. We affirm the first point, finding that the evidence presented by the State was susceptible of only one inference, which was clearly inconsistent with appellant’s hypothesis of innocence. State v. Law (Fla.1989), opinion filed July 27, 1989 [14 F.L.W. 387]; Fowler v. State, 492 So.2d 1344 (Fla. 1st DCA 1986). We reverse the imposition of costs, however, as the State concedes that appellant was not given notice and an opportunity to object. Jenkins v. State, 444 So.2d 947 (Fla.1984).
Accordingly, the judgment and sentence are hereby affirmed, and the cost provision of the sentence is stricken without prejudice to the State’s seeking reassessment upon proper notice to the appellant.
BOOTH and BARFIELD, JJ., concur.